UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6920


WARREN CHASE,

                Petitioner - Appellant,

          v.

UNITED STATES DISTRICT COURT OF MARYLAND,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:11-cv-01502-CCB; 1:11-cv-01560-CCB; 1:11-cv-01569-CCB)


Submitted:   September 13, 2011          Decided:   September 16, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Warren Chase, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Warren   Chase      appeals   the    district   court’s      order

denying Chase’s request for mandamus relief and dismissing the

action.     We have reviewed the record and the district court’s

order and find no reversible error.             Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for the

reasons stated by the district court.              Chase v. United States

Dist. Ct., Nos. 1:11-cv-01502-CCB; 1:11-cv-01560-CCB; 1:11-cv-

01569-CCB    (D.   Md.   June   10,   2011).      We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  DISMISSED




                                      2